Title: From George Washington to Adam Stephen, 16 July 1758
From: Washington, George
To: Stephen, Adam


To Lieutt Colo. Stephen of the Virga Regimt—Rays Town 
SirCamp at Fort Cumberland 16th July 1758.     
Your favours of the 13th and 14th lye before me to answer. I have Orderd the Paymaster, and Quarter Master, to make use of the Escort that attends Governor Glen, and desire you will cause them to return to this place as soon as possible. The Quarter Master brings you all the stuff he has for Breech Clouts: if the quantity falls short you must purchase more, and charge the Publick with the cost (if he has not oppertunity of doing it himself while there).
I have directed the adjutant to transmit you a Copy of several Orders that I have Issued at this place for regulating the Mens dress; and beg that you will cause them to be punctually observd by that part of the first Regiment under your Command. It gives me great pleasure to find this Dress—or undress as you justly remark—so pleasing to Colo. Bouquet and that therein I seem to have anticipated the Generals Orders. If my Orders shoud be a little unintelligable in any Instance you will make the dress of the Officers and Soldiers of Majr Lewis’s Company

a guide to come at my meaning; that we may even in this trim, have some regard to uniformity.
Leaving all our Cloathing at one place is certainty right, and I shoud be glad if you coud contrive yours lest you shoud take some other Rout.
You have doubtless heard the Generals Orders of the 5th publishd at Rays Town, I expect therefore that you will pay strict regard to them.
I offer my Compliments to all our Officers with you, and am Sir Yr Most Obedt Hble Servt

Go: Washington

